DETAILED ACTION
This office action is a response to the amendment and arguments filed on January 19, 2022.
Claims 13-22 are pending.
Claims 13-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-8, filed January 19, 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments with respect to claim(s) 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,841,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claim 2, 10, 11 and 12 which correspond to Claims 1 and 11, 17 and 18 of US 10,841,054.

Present Claims
US 10,841,054
3. (New) A terminal comprising: a reception unit configured to receive a device-to-device communication (D2D) control information and data corresponding to the D2D control information by using a D2D physical control channel and a D2D physical data channel multiplexed with the D2D physical control channel using at least one of frequency multiplexing and time multiplexing, in a unit resource constituting a radio resource; and a control unit configured to obtain the data based on the D2D control information, the 






.



Claims 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,841,054 in view of ZTE “Control Channel Design for D2D Link”, R1-135369, cited in the IDS.

Regarding Claims 3-22, claims 1-18 of U.S. Patent No. 10,841,054 disclose all the limitations of Claims 3-22 by eliminating limitations. US 10,841,054 fails to disclose a reference signal time-multiplexed with the D2D physical control channel and the D2D physical data channel.
However, ZTE teaches a reference signal time-multiplexed with the D2D physical control channel and the D2D physical data channel (Section 2.2 Figure 1-3 Multiplexing of D2D control channel and data channel as well as DMRS time multiplexed with the D2D control channel and D2D data channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of claims 1-18 of U.S. Patent No. 10,841,054 with the teachings of ZTE. ZTE provides a solution for different scheduling strategies in which control information for D2D communication is exchanged between D2D UEs, allowing certain level of resource flexibility. Both traffic data and control signal are transmitted by D2D UEs suitable for distributed scheduling with minimum involvement of a cluster head (ZTE Section 1-3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 8 and 19-21, Claims 8 and 19-21 recites the limitation "the second control information" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 19-21 depend from Independent claim 3 and dependent claims 4-6 respectively. These claims disclose first control information but make no mention of any second information. It is not clear what the second control information corresponds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 3, 5, 6, 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. U.S. Patent Application Publication 2018/0132254, hereinafter Chae’254, in view of ZTE “Control Channel Design  for D2D Link”, R1-135369, cited in the IDS, hereinafter ZTE.

Regarding Claim 3, Chae’254 discloses A terminal (Abstract; Figure 2-5 and 12) comprising: 
a reception unit configured to receive a device-to-device communication (D2D) control information and data corresponding to the D2D control information by using a D2D physical control channel and a D2D physical data channel multiplexed with the D2D physical control channel using at least one of frequency multiplexing and time multiplexing, in a unit resource constituting a radio resource (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0048] An uplink subframe may be divided into a control region and a data region in the frequency domain. A Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated to the control region and a Physical Uplink Shared Channel (PUSCH) carrying user data is allocated to the data region; Paragraph [0089-0095] A mode 1 UE can transmit an SA signal (or, a D2D control signal, SCI (sidelink control information)) via a resource configured by an eNB. A mode 2 UE receives a configured resource to be used for D2D transmission. The mode 2 UE can transmit SA by 
and a control unit configured to obtain the data based on the D2D control information, the reception unit receives, in the unit resource, a reference signal time-multiplexed with the D2D physical control channel and the D2D physical data channel (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0091-0095] D2D data channel. The SA may correspond to a signal including information on a resource position of a D2D data channel, information on MCS (modulation and coding scheme) necessary for modulating and demodulating a data channel, information on a MIMO transmission scheme, information on TA (timing advance), and the like. The D2D data channel (or, PSSCH (physical sidelink shared channel)) corresponds to a resource pool used by a transmission UE to transmit user data). 
Chae’254 discloses the use of both frequency division multiplexing and time division multiplexing but fails to explicitly disclose wherein the reception unit receives, in the unit resource, a reference signal time-multiplexed with the D2D physical control channel and the D2D physical data channel.
However, ZTE more specifically teaches wherein the reception unit receives, in the unit resource, a reference signal time-multiplexed with the D2D physical control channel and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 with the teachings of ZTE. ZTE provides a solution for different scheduling strategies in which control information for D2D communication is exchanged between D2D UEs, allowing certain level of resource flexibility. Both traffic data and control signal are transmitted by D2D UEs suitable for distributed scheduling with minimum involvement of a cluster head (ZTE Section 1-3).

Regarding Claim 5, Chae’254 in view of ZTE disclose the terminal according to Claim 3. Chae’254 in view of ZTE further disclose wherein the reception unit receives a plurality of the D2D control information items in the unit resource (Chae’254 Paragraph [0091] The contents of the D2D signal may include SA (scheduling assignment), a D2D data channel, and a discovery channel. The SA may correspond to a signal including information on a resource position of a D2D data channel, information on MCS (modulation and coding scheme) necessary for modulating and demodulating a data channel, information on a MIMO transmission scheme, information on TA (timing advance), and the like. The SA signal can be transmitted on an identical resource unit in a manner of being multiplexed with D2D data. In this case, an SA resource pool may correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed. The SA signal can also be referred to as a D2D control channel or a PSCCH (physical sidelink control channel); ZTE Figure 1-3).

Regarding Claim 6, Chae’254 in view of ZTE disclose the terminal according to Claim 3. Chae’254 in view of ZTE further disclose wherein the control unit determines that the D2D physical data channel is not allocated to a last symbol in the unit resource (ZTE Figure 1-3 Guard period used in last symbol in which a D2D physical data channel is not allocated to a last symbol).

Regarding Claim 10, Chae’254 discloses a communication method of a terminal (Abstract; Figure 2-5 and 12), the method comprising: 
receiving a device-to-device communication (D2D) control information and data corresponding to the D2D control information by using a D2D physical control channel and a D2D physical data channel multiplexed with the D2D physical control channel using at least one of frequency multiplexing and time multiplexing, in a unit resource constituting a radio resource (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0048] An uplink subframe may be divided into a control region and a data region in the frequency domain. A Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated to the control region and a Physical Uplink Shared Channel (PUSCH) carrying user data is allocated to the data region; Paragraph [0089-0095] A mode 1 UE can transmit an SA signal (or, a D2D control signal, SCI (sidelink control information)) via a resource configured by an eNB. A mode 2 UE receives a configured resource to be used for D2D transmission. The mode 2 UE can transmit SA by selecting a time frequency resource from the configured resource. The SA corresponds to a channel configured to indicate a time/frequency position of a data transmission resource and the channel which is transmitted in a manner of including additional information necessary for decoding a data. Although the SA resource pool 
and obtaining the data based on the D2D control information, wherein in the receiving, in the unit resource, a reference signal time-multiplexed with the D2D physical control channel and the D2D physical data channel is received (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0091-0095] D2D data channel. The SA may correspond to a signal including information on a resource position of a D2D data channel, information on MCS (modulation and coding scheme) necessary for modulating and demodulating a data channel, information on a MIMO transmission scheme, information on TA (timing advance), and the like. The D2D data channel (or, PSSCH (physical sidelink shared channel)) corresponds to a resource pool used by a transmission UE to transmit user data). 
Chae’254 discloses the use of both frequency division multiplexing and time division multiplexing but fails to explicitly disclose wherein in the receiving, in the unit resource, a reference signal time-multiplexed with the D2D physical control channel and the D2D physical data channel is received.
However, ZTE more specifically teaches wherein in the receiving, in the unit resource, a reference signal time-multiplexed with the D2D physical control channel and the D2D physical data channel is received (Section 2.2 Figure 1-3 Multiplexing of D2D control channel and data channel as well as DMRS time multiplexed with the D2D control channel and D2D data channel).


Regarding Claim 11, Chae’254 discloses a terminal (Abstract; Figure 2-5 and 12) comprising: 
a control unit configured to multiplex, in a unit resource constituting a radio resource, a device- to-device (D2D) physical control channel, a D2D physical data channel, and a reference signal, by using at least one of frequency multiplexing and time multiplexing (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0048] An uplink subframe may be divided into a control region and a data region in the frequency domain. A Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated to the control region and a Physical Uplink Shared Channel (PUSCH) carrying user data is allocated to the data region; Paragraph [0089-0095] A mode 1 UE can transmit an SA signal (or, a D2D control signal, SCI (sidelink control information)) via a resource configured by an eNB. A mode 2 UE receives a configured resource to be used for D2D transmission. The mode 2 UE can transmit SA by selecting a time frequency resource from the configured resource. The SA corresponds to a channel configured to indicate a time/frequency position of a data transmission resource and the channel which is transmitted in a manner of including additional information necessary for decoding a data. Although the SA resource pool 
and a transmission unit configured to transmit, in the unit resource, using the D2D physical control channel and the D2D physical data channel, D2D control information, data corresponding to the D2D control information, and the reference signal (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0091-0095] D2D data channel. The SA may correspond to a signal including information on a resource position of a D2D data channel, information on MCS (modulation and coding scheme) necessary for modulating and demodulating a data channel, information on a MIMO transmission scheme, information on TA (timing advance), and the like. The D2D data channel (or, PSSCH (physical sidelink shared channel)) corresponds to a resource pool used by a transmission UE to transmit user data). 
Chae’254 discloses the use of both frequency division multiplexing and time division multiplexing but fails to explicitly disclose transmitting, in the unit resource, using the D2D physical control channel and the D2D physical data channel, D2D control information, data corresponding to the D2D control information, and the reference signal.
However, ZTE more specifically teaches transmitting, in the unit resource, using the D2D physical control channel and the D2D physical data channel, D2D control information, data corresponding to the D2D control information, and the reference signal (Section 2.2 Figure 1-3 Multiplexing of D2D control channel and data channel as well as DMRS time multiplexed with the D2D control channel and D2D data channel).


Regarding Claim 12, Chase’254 discloses a radio communication system in which a first terminal and a second terminal perform a device-to-device (D2D) communication (Abstract; Figure 2-5 and 12), wherein: 
the first terminal (Abstract; Figure 2-5 and 12) includes: 
a control unit configured to multiplex, in a unit resource constituting a radio resource, a device-to-device (D2D) physical control channel, a D2D physical data channel, and a reference signal, by using at least one of frequency multiplexing and time multiplexing (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0048] An uplink subframe may be divided into a control region and a data region in the frequency domain. A Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated to the control region and a Physical Uplink Shared Channel (PUSCH) carrying user data is allocated to the data region; Paragraph [0089-0095] A mode 1 UE can transmit an SA signal (or, a D2D control signal, SCI (sidelink control information)) via a resource configured by an eNB. A mode 2 UE receives a configured resource to be used for D2D transmission. The mode 2 UE can transmit SA by selecting a time frequency resource from the configured resource. The SA corresponds to a channel configured to indicate a time/frequency 
and a transmission unit configured to transmit, in the unit resource, using the D2D physical control channel and the D2D physical data channel, D2D control information, data corresponding to the D2D control information, and the reference signal (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0091-0095] D2D data channel. The SA may correspond to a signal including information on a resource position of a D2D data channel, information on MCS (modulation and coding scheme) necessary for modulating and demodulating a data channel, information on a MIMO transmission scheme, information on TA (timing advance), and the like. The D2D data channel (or, PSSCH (physical sidelink shared channel)) corresponds to a resource pool used by a transmission UE to transmit user data), 
and the second terminal (Abstract; Figure 2-5 and 12) includes: 
a reception unit configured to receive, in the D2D physical control channel and the D2D physical data channel, the D2D control information, the data, and the reference signal (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0048] An uplink subframe may be divided into a control region and a data region in the frequency domain. A Physical Uplink Control Channel (PUCCH) carrying uplink control information is allocated to the control region and a Physical Uplink Shared Channel (PUSCH) 
and a control unit configured to obtain the data based on the D2D control information (Figure 5 and 12; Paragraph [0063-0083, 0121 and 0136-0143] MIMO plurality of antennas; Figure 4; Paragraph [0091-0095] D2D data channel. The SA may correspond to a signal including information on a resource position of a D2D data channel, information on MCS (modulation and coding scheme) necessary for modulating and demodulating a data channel, information on a MIMO transmission scheme, information on TA (timing advance), and the like. The D2D data channel (or, PSSCH (physical sidelink shared channel)) corresponds to a resource pool used by a transmission UE to transmit user data).
Chae’254 discloses the use of both frequency division multiplexing and time division multiplexing but fails to explicitly disclose transmitting, in the unit resource, using the D2D physical control channel and the D2D physical data channel, D2D control information, data corresponding to the D2D control information, and the reference signal.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 with the teachings of ZTE. ZTE provides a solution for different scheduling strategies in which control information for D2D communication is exchanged between D2D UEs, allowing certain level of resource flexibility. Both traffic data and control signal are transmitted by D2D UEs suitable for distributed scheduling with minimum involvement of a cluster head (ZTE Section 1-3).

Regarding Claim 15, Chae’254 in view of ZTE disclose the terminal according to Claim 5. Chae’254 in view of ZTE further disclose wherein the control unit determines that the D2D physical data channel is not allocated to a last symbol in the unit resource (ZTE Figure 1-3 Guard period used in last symbol in which a D2D physical data channel is not allocated to a last symbol).

Claims 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chae’254 in view of ZTE as applied to claim 3 above, and further in view of Kim et al. U.S Patent Application Publication 2017/0245313, hereinafter Kim.

Regarding Claim 4, Chae’254 in view of ZTE disclose the terminal according to Claim 3. Chae’254 in view of ZTE fail to explicitly disclose wherein a transmission bandwidth of the D2D physical control channel is different from a transmission bandwidth of the D2D physical data channel.
However, Kim more specifically teaches wherein a transmission bandwidth of the D2D physical control channel is different from a transmission bandwidth of the D2D physical data channel (Paragraph [0928 and 1407-1425] Resource allocation granularity for SA and the resource allocation granularity for data may be configured to be different according to BW. For example, in a case in which a system bandwidth is small, a configured or fixed SA BW may be limited to a smaller value (e.g., 1RB). This method may also be applied to BW of D2D data. That is, when BW of D2D data is configured or fixed, a BW value of D2D data may be set to be different according to a size of a system BW. When a size of the system BW is large, a D2D data BW may be configured or fixed to a greater value. In particular, the method of determining a SA BW or D2D data BW according to a system BW may include even a case in which an interpretation is different according to a system BW although the same signal information is transferred in terms of signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE with the teachings of Kim. Kim provides a solution which enables individually indicating position of a D2D data resource area and the SA by using D2D grant, so that performance of communication of the terminal can be improved. The method enables indicating bandwidth of the SA or D2D data by using redundant bit of the D2D grant, so that effectiveness of a resource can be 

Regarding Claim 13, Chae’254 in view of ZTE and Kim disclose the terminal according to Claim 4. Chae’254 in view of ZTE and Kim further disclose wherein the reception unit receives a plurality of the D2D control information items in the unit resource (Chae’254 Paragraph [0091] The contents of the D2D signal may include SA (scheduling assignment), a D2D data channel, and a discovery channel. The SA may correspond to a signal including information on a resource position of a D2D data channel, information on MCS (modulation and coding scheme) necessary for modulating and demodulating a data channel, information on a MIMO transmission scheme, information on TA (timing advance), and the like. The SA signal can be transmitted on an identical resource unit in a manner of being multiplexed with D2D data. In this case, an SA resource pool may correspond to a pool of resources that an SA and D2D data are transmitted in a manner of being multiplexed. The SA signal can also be referred to as a D2D control channel or a PSCCH (physical sidelink control channel); ZTE Figure 1-3).

Regarding Claim 14, Chae’254 in view of ZTE and Kim disclose the terminal according to Claim 4. Chae’254 in view of ZTE and Kim further disclose wherein the control unit determines that the D2D physical data channel is not allocated to a last symbol in the unit resource (ZTE Figure 1-3 Guard period used in last symbol in which a D2D physical data channel is not allocated to a last symbol).

Claims 7, 8, 17, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chae’254 in view of ZTE as applied to claim 3, 5, 6 and 7 above, and further in view of Chae et al. U.S. Patent Application Publication 2016/0249355, hereinafter Chae’355.

Regarding Claim 7, Chae’254 in view of ZTE disclose the terminal according to Claim 3. Chae’254 in view of ZTE fail to explicitly disclose wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information.
However, Chae’355 more specifically teaches wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information (Paragraph [0150] The PD2DCCH may be configured as a PUCCH type. Basically, the PUCCH type is likely to be transmitted in a subframe or slot separately from D2D data. A location to which the D2D CI is to be transmitted may be set as a region to which a D2D control signal is to be transmitted according to the number of RBs configured beforehand as D2D control channel transmission regions at a specific location (e.g., an edge portion) in the frequency domain, similar to a PUCCH region. In this case, when a UE transmitting a D2D signal is a UE permitted to simultaneously transmit a PUSCH/PUCCH, the D2D CI and D2D data may be transmitted together in the same slot or subframe. When a PUCCH type D2D control channel is used, information included in a control channel may be some or all of the D2D 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE with the teachings of Chae’355. Chae’355 provides a solution in which control information and a scheduling assignment signal may be efficiently transmitted/received in D2D communication (Chae’355 Abstract; Paragraph [0001-0022]).

Regarding Claim 8, Chae’254 in view of ZTE disclose the terminal according to Claim 3. Chae’254 in view of ZTE fail to explicitly disclose wherein which of the first control information or the second control information is the D2D control information is based on a resource range to which the first control information and the second control information are allocated.
However, Chae’355 more specifically teaches wherein which of the first control information or the second control information is the D2D control information is based on a resource range to which the first control information and the second control information are allocated (Paragraph [0150] The PD2DCCH may be configured as a PUCCH type. Basically, the PUCCH type is likely to be transmitted in a subframe or slot separately from D2D data. A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE with the teachings of Chae’355. Chae’355 provides a solution in which control information and a 

Regarding Claim 17, Chae’254 in view of ZTE disclose the terminal according to Claim 5. Chae’254 in view of ZTE fail to explicitly disclose wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information.
However, Chae’355 more specifically teaches wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information (Paragraph [0150] The PD2DCCH may be configured as a PUCCH type. Basically, the PUCCH type is likely to be transmitted in a subframe or slot separately from D2D data. A location to which the D2D CI is to be transmitted may be set as a region to which a D2D control signal is to be transmitted according to the number of RBs configured beforehand as D2D control channel transmission regions at a specific location (e.g., an edge portion) in the frequency domain, similar to a PUCCH region. In this case, when a UE transmitting a D2D signal is a UE permitted to simultaneously transmit a PUSCH/PUCCH, the D2D CI and D2D data may be transmitted together in the same slot or subframe. When a PUCCH type D2D control channel is used, information included in a control channel may be some or all of the D2D CI described above. This structure is transmitted separately from a D2D data channel and thus 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE with the teachings of Chae’355. Chae’355 provides a solution in which control information and a scheduling assignment signal may be efficiently transmitted/received in D2D communication (Chae’355 Abstract; Paragraph [0001-0022]).

Regarding Claim 18, Chae’254 in view of ZTE disclose the terminal according to Claim 6. Chae’254 in view of ZTE fail to explicitly disclose wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information.
However, Chae’355 more specifically teaches wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information (Paragraph [0150] The PD2DCCH may be configured as a PUCCH 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE with the teachings of Chae’355. Chae’355 provides a solution in which control information and a scheduling assignment signal may be efficiently transmitted/received in D2D communication (Chae’355 Abstract; Paragraph [0001-0022]).

Regarding Claim 20, Chae’254 in view of ZTE disclose the terminal according to Claim 5. Chae’254 in view of ZTE fail to explicitly disclose wherein which of the first control 
However, Chae’355 more specifically teaches wherein which of the first control information or the second control information is the D2D control information is based on a resource range to which the first control information and the second control information are allocated (Paragraph [0150] The PD2DCCH may be configured as a PUCCH type. Basically, the PUCCH type is likely to be transmitted in a subframe or slot separately from D2D data. A location to which the D2D CI is to be transmitted may be set as a region to which a D2D control signal is to be transmitted according to the number of RBs configured beforehand as D2D control channel transmission regions at a specific location (e.g., an edge portion) in the frequency domain, similar to a PUCCH region. In this case, when a UE transmitting a D2D signal is a UE permitted to simultaneously transmit a PUSCH/PUCCH, the D2D CI and D2D data may be transmitted together in the same slot or subframe. When a PUCCH type D2D control channel is used, information included in a control channel may be some or all of the D2D CI described above. This structure is transmitted separately from a D2D data channel and thus the RA information indicating resource allocation information of the D2D data channel may be included therein. The MCS, the NDI, etc. may also be included in the structure. Alternatively, only the RA information may be transmitted to a region separately from data and the other CI such as the MCS, the NDI, etc. may be multiplexed into a data region; That is control information may be transmitted separately from data and other control information such as the MCS and the NDI; A format in which the above information is transmitted is likely to be PUCCH format 2 or PUCCH format 3. This is because formats 2 and 3 are designed to transmit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE with the teachings of Chae’355. Chae’355 provides a solution in which control information and a scheduling assignment signal may be efficiently transmitted/received in D2D communication (Chae’355 Abstract; Paragraph [0001-0022]).

Regarding Claim 21, Chae’254 in view of ZTE disclose the terminal according to Claim 6. Chae’254 in view of ZTE fail to explicitly disclose wherein which of the first control information or the second control information is the D2D control information is based on a resource range to which the first control information and the second control information are allocated.
However, Chae’355 more specifically teaches wherein which of the first control information or the second control information is the D2D control information is based on a resource range to which the first control information and the second control information are allocated (Paragraph [0150] The PD2DCCH may be configured as a PUCCH type. Basically, the PUCCH type is likely to be transmitted in a subframe or slot separately from D2D data. A location to which the D2D CI is to be transmitted may be set as a region to which a D2D control signal is to be transmitted according to the number of RBs configured beforehand as D2D control channel transmission regions at a specific location (e.g., an edge portion) in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE with the teachings of Chae’355. Chae’355 provides a solution in which control information and a scheduling assignment signal may be efficiently transmitted/received in D2D communication (Chae’355 Abstract; Paragraph [0001-0022]).

Regarding Claim 22, Chae’254 in view of ZTE and Chae’355 disclose the terminal according to Claim 7. Chae’254 in view of ZTE and Chae’355 further disclose wherein which of the first control information or the second control information is the D2D control information is based on a resource range to which the first control information and the second control information are allocated (Paragraph [0150] The PD2DCCH may be configured as a PUCCH type. Basically, the PUCCH type is likely to be transmitted in a subframe or slot separately from D2D data. A location to which the D2D CI is to be transmitted may be set as a region to which a D2D control signal is to be transmitted according to the number of RBs configured beforehand as D2D control channel transmission regions at a specific location (e.g., an edge portion) in the frequency domain, similar to a PUCCH region. In this case, when a UE transmitting a D2D signal is a UE permitted to simultaneously transmit a PUSCH/PUCCH, the D2D CI and D2D data may be transmitted together in the same slot or subframe. When a PUCCH type D2D control channel is used, information included in a control channel may be some or all of the D2D CI described above. This structure is transmitted separately from a D2D data channel and thus the RA information indicating resource allocation information of the D2D data channel may be included therein. The MCS, the NDI, etc. may also be included in the structure. Alternatively, only the RA information may be transmitted to a region separately from data and the other CI such as the MCS, the NDI, etc. may be multiplexed into a data region; That is control information may be transmitted separately from data and other control information such as the MCS and the NDI; A format in which the above information is transmitted is likely to be PUCCH format 2 or PUCCH format 3. This is because formats 2 and 3 are designed to transmit more bits than format 1. However, transmission of D2D CI in a format such as PUCCH format 1 is not excluded in the present invention. This is because the size of the D2D CI transmitted .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chae’254 in view of ZTE as applied to claim 3 above, and further in view of Chae et al. U.S. Patent Application Publication 2016/0366658, hereinafter Chae’658.

Regarding Claim 9, Chae’254 in view of ZTE disclose the terminal according to Claim 3. Chae’254 in view of ZTE fail to disclose wherein the reception unit receives the reference signal at the first symbol of the unit resource, and the control unit performs automatic gain control (AGC) using the reference signal.
However, Chae’658 teaches wherein the reception unit receives the reference signal at the first symbol of the unit resource, and the control unit performs automatic gain control (AGC) using the reference signal (Paragraph [0005-0008] Automatic gain control using reference signal; Paragraph [0063] A DMRS sequence may be used as an AGC preamble. Namely, when a discovery or communication signal is transmitted, a DMRS sequence may be transmitted to a first symbol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE with the teachings of Chae’658. Chae’658 provides a solution which enables improving effectiveness of a resource usage by using the AGC preamble in data demodulation (Chae’658 Abstract; Paragraph [0001-0021]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chae’254 in view of ZTE and Kim as applied to claim 4 above, and further in view of Chae et al. U.S. Patent Application Publication 2016/0249355, hereinafter Chae’355.

Regarding Claim 16, Chae’254 in view of ZTE and Kim disclose the terminal according to Claim 4. Chae’254 in view of ZTE and Kim fail to explicitly disclose wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information.
However, Chae’355 more specifically teaches wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information (Paragraph [0150] The PD2DCCH may be configured as a PUCCH type. Basically, the PUCCH type is likely to be transmitted in a subframe or slot separately from D2D data. A location to which the D2D CI is to be transmitted may be set as a region to which a D2D control signal is to be transmitted according to the number of RBs configured beforehand as D2D control channel transmission regions at a specific location (e.g., an edge portion) in the frequency domain, similar to a PUCCH region. In this case, when a UE transmitting a D2D signal is a UE permitted to simultaneously transmit a PUSCH/PUCCH, the D2D CI and D2D data may be transmitted together in the same slot or subframe. When a PUCCH type D2D control channel is used, information included in a control channel may be some or all of the D2D 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE and Kim with the teachings of Chae’355. Chae’355 provides a solution in which control information and a scheduling assignment signal may be efficiently transmitted/received in D2D communication (Chae’355 Abstract; Paragraph [0001-0022]).

Regarding Claim 19, Chae’254 in view of ZTE and Kim disclose the terminal according to Claim 4. Chae’254 in view of ZTE and Kim fail to explicitly disclose wherein which of the first control information or the second control information is the D2D control information is based on a resource range to which the first control information and the second control information are allocated.
However, Chae’355 more specifically teaches wherein which of the first control information or the second control information is the D2D control information is based on a resource range to which the first control information and the second control information are allocated (Paragraph [0150] The PD2DCCH may be configured as a PUCCH type. Basically, the PUCCH type is likely to be transmitted in a subframe or slot separately from D2D data. A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chae’254 in view of ZTE and Kim with the teachings of Chae’355. Chae’355 provides a solution in which control information and a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414